Name: The Schengen acquis - Decision of the Executive Committee of 16 December 1998 on coordinated deployment of document advisers (SCH/Com-ex (98) 59 rev.)
 Type: Decision
 Subject Matter: international affairs;  air and space transport;  cooperation policy;  maritime and inland waterway transport
 Date Published: 2000-09-22

 Avis juridique important|41998D0059The Schengen acquis - Decision of the Executive Committee of 16 December 1998 on coordinated deployment of document advisers (SCH/Com-ex (98) 59 rev.) Official Journal L 239 , 22/09/2000 P. 0308 - 0316DECISION OF THE EXECUTIVE COMMITTEEof 16 December 1998on coordinated deployment of document advisers(SCH/Com-ex (98) 59 rev.)THE EXECUTIVE COMMITTEE,Having regard to Article 132 of the Convention implementing the Schengen Agreement,Having regard to Articles 12 and 26 of the above Convention,Taking account of its Declaration of 16 September 1998 (document SCH/Com-ex (98) decl 3),HAS DECIDED AS FOLLOWS:1. The plan for the coordinated deployment of document advisers for air and maritime traffic and at consular representations (document SCH/I-Front (98) 171 rev 4) is hereby approved.2. The list of locations currently considered suitable in principle for document adviser assignments and the designation of present key locations and regions (document SCH/I-Front (98) 184 rev 3) is hereby noted.Berlin, 16 December 1998.The ChairmanC. H. SchapperPRINCIPLES FOR IMPLEMENTATIONSCH/I-Front (98) 171 rev 4At its meeting on 16 September 1998, the Executive Committee underlined the special importance of document advice in combating illegal immigration into the Schengen area (SCH/Com-ex (98) decl 3).The Executive Committee also issued a mandate to make practical arrangements, which are set out below.The coordinated deployment of document advisers for air and maritime traffic consular representations shall proceed according to the following guidelines:1. Arrangements for creating joint document adviser teams(a) The Schengen States shall, where necessary, hold information seminars, the composition and duration of which shall vary according to the requirements of the individual case, on the following themes:- the detection of counterfeit and falsified documents,- modi operandi,- procurement of equipment for the detection of false and counterfeit documents,- legal regulations and rules on controls.These advisory activities shall be provided:- for airlines or maritime shipping companies,- to assist the consular representations of one or more Schengen State in third countries,- to assist border authorities or immigration authorities at airports and seaports of departure in third countries.The document advisers shall also assist transport companies and the personnel responsible for controls in conducting pre-boarding checks at airports and ports of exit.The Schengen States shall aim to second advisers for a period of two to three weeks. Individual States reserve the right to take unilateral follow-up measures.(b) The Schengen States shall designate central contact points via which the need for advice and the capacity to provide support shall be communicated and all organisational aspects arranged and information relating to document advice conveyed. The central contact point of the Schengen State which has proposed the assignment shall be responsible for operational coordination (preparation, implementation and follow-up with regard to specific secondment activities). Both the Presidency and the leading contact point shall take account of parallel activities conducted in the framework of the EU.(c) The central contact points shall work directly together on a basis of trust.(d) The central contact points shall regularly determine the need for training material, which it shall supplement where appropriate on the basis of practical experience, and shall inform each other immediately of new modi operandi.(e) The Presidency in office shall consult the delegations in due time about the need to claim EU funding (Odysseus) and - as concerns practical arrangements for the training courses, support and the production of training materials - shall submit an application for financial assistance from the Odysseus programme to the European Commission via the EU Presidency. The first of these applications together with a definition of the project to be conducted (participating States, coordination of groups, place, financial contribution) shall be submitted at the latest by 31 March 1999 (deadline for submission).2. Choice of locations suitable for document adviser assignmentsThe choice of locations with consular representations and (or) transport company offices abroad that are suitable for document adviser assignments given the current situation as it applies in each case shall be made by the subgroup on Frontiers in a separate note.Even if not explicitly mentioned in the above list, the staff of the domestic airline and shipping company transporting people into the Schengen area should also be offered training depending on the capacity available.Furthermore, if there is sufficient capacity, document advice may also be offered to transport companies which do not directly serve destinations in the Schengen area but operate feeder trips to departure points for connecting air and sea links to the Schengen area.In all events, once the individual advice projects have been defined, contact should be made immediately with the consular representations and transport companies. In principle, all consular representations of the Schengen States will be informed of the planned secondment of document advisers to the representations at local level.3. Designation of key places and regionsThe deployment of document advisers will be based on a current assessment of the situation. The Sub-Group on Frontiers will determine the key places and regions in a separate note.4. Document adviser profileStaff working as document advisers must be professionally and personally suitable. They should have at least five years' experience in an executive capacity.Document advisers should have sufficient knowledge of the main language used in connection with air and sea traffic at the place where they are deployed and should certainly have a good command of English airline and document terminology (IATA training material). Officials working as document advisers must also have the necessary pedagogical and didactic skills for this activity.5. Reporting arrangements and plans for further developmentsAfter the mission, the document advisers shall draft a written report on the course of the assignment and the weak points detected, on the modus operandi and the counter-measures already taken. The report shall be forwarded to the leading State and on to the Schengen Secretariat for distribution to all delegations in the Sub-Group on Frontiers.The Presidency in office shall draw up a summary report to be submitted to Working Group I on Police and Security every half calendar year concerning the activities conducted during that six-month period, including an analysis.The Presidency shall also devise proposals for further procedure, including the planning of further advisory measures and technical or tactical improvements and submit them for approval to the Sub-Group on Frontiers.COORDINATED DEPLOYMENT OF DOCUMENT ADVISERS FOR AIR AND MARITIME TRAFFIC AND AT CONSULAR REPRESENTATIONSSCH/I-front (98) 184 rev 3Choice of locations currently considered suitable in principle for document adviser assignments and designation of current target locations and regionsI. Choice of locations currently considered suitable for document adviser assignmentsOn the basis of an evaluation of the current situation, consular representations and/or overseas offices of airlines and shipping companies at the following locations are considered suitable in principle for document adviser assignments (the list will be updated where the need arises):- Abidjan (CÃ ´te d'Ivoire)AirlinesRepresentations: France, Portugal- Abu Dhabi (United Arab Emirates)Important transit airport for flights to Europe, so advice and training should be particularly for the benefit of the airlines- Accra (Ghana)Airlines- Ankara (Turkey)Airlines- Bamako (Mali)AirlinesRepresentations: France- Bangkok (Thailand)Airlines- Bissau (Guinea Bissau)AirlinesRepresentations: Portugal- Brazzaville (Congo)AirlinesRepresentations: France- Casablanca (Morocco)AirlinesRepresentations: Spain- Colombo (Sri Lanka)AirlinesRepresentations: France- Dacca (Bangladesh)AirlinesRepresentations: France- Dakar (Senegal)AirlinesRepresentations: France, Portugal, Spain- Douala (Cameroon)AirlinesRepresentations: France- Dubai (United Arab Emirates)Important transit airport for flights to Europe, which means that advice and training should be of particular benefit to airlines- HaitiAirlinesRepresentations: France- Ho Chi Minh City (Vietnam)AirlinesRepresentations: France- Hong KongAirlinesRepresentations: France- Islamabad (Pakistan)AirlinesRepresentations: Spain- Istanbul (Turkey)AirlinesRepresentations: Spain- Karachi (Pakistan)AirlinesRepresentations: Germany (intensive advice and training desirable).- Kiev (Ukraine)Representations: Portugal- KuwaitAirlines- Lagos (Nigeria)AirlinesRepresentations: Germany, France, Spain.- Lima (Peru)AirlinesRepresentations: Spain- Luanda (Angola)AirlinesRepresentations: Portugal- MacaoAirlinesRepresentations: Portugal- Malabo (Equatorial Guinea)AirlinesRepresentations: Spain- Maputo (Mozambique)AirlinesRepresentations: Portugal- Moscow (Russia)Airlines- Nador (Morocco)Representations: Spain- Nairobi (Kenya)AirlinesRepresentations: Germany, France- Peking (China)AirlinesRepresentations: France, Spain- Praia (Cape Verde)AirlinesRepresentations: Portugal- Rabat (Morocco)AirlinesRepresentations: Spain- Rio de Janeiro (Brazil)AirlinesRepresentations: Portugal- S. TomÃ © (S. TomÃ © e Principe)AirlinesRepresentations: Portugal- Sal (Cape Verde)AirlinesRepresentations: Portugal- Sanaa (Yemen)Airlines- Santo Domingo (Dominican Republic)AirlinesRepresentations: Spain- Shanghai (China)AirlinesRepresentations: France- Skopje (Former Yugoslav Republic of Macedonia)Airlines- Tangiers (Morocco)AirlinesShipping companiesRepresentations: Spain- Tetuan (Morocco)Representations: Spain- Tirana (Albania)Airlines- Tunis (Tunisia)Airlines- Yaounde (Cameroon)AirlinesRepresentations: FranceII. Designation of current key places and regionsOf the locations selected in section I above, the deployment of document advisers, which will be based on a current assessment of the situation, is seen as a particular priority at the following locations. This list is not final. The list will be updated as needed.- Abidjan- Abu Dhabi- Accra- Bamako- Brazzaville- Casablanca- Dakar- Dubai- Istanbul- Lagos- Moscow- Tirana- TunisCoordinated deployment of document advisers at the above locations immediately should be the aim.In addition, document advisers should be seconded to the following locations (in the order set out below) as soon as possible:- Bangkok- Ankara- Karachi- Nairobi- Sanaa- Skopje